Citation Nr: 1003893	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  06-04 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1964 to 
November 1967.  He received the Vietnam Service Medal and the 
Vietnam Campaign Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Houston, 
Texas.  

In November 2007, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  

This matter was previously before the Board in December 2007 
and was remanded for further development.  It has now 
returned to the Board for further appellate consideration. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its December 2007 remand, the Board indicated that VA must 
obtain another VA medical opinion as to whether the Veteran's 
hearing loss disability is etiologically related to service, 
to include aggravation of any pre-existing left ear hearing 
loss disability.  The Board determined that a new opinion was 
necessary for the examiner to opine as to the clinical 
significance, if any, of the change in audiometric findings 
on the Veteran's entrance and separation examinations, and 
because the August 2005 VA examiner's opinion was based on an 
inaccurate factual premise (i.e. that the Veteran's hearing 
was normal on separation examination, in contrast to the 
definition of normal hearing in Hensley v. Brown, 5 Vet. App. 
155, 157 (1993)).  

The Board notes that the Veteran's separation examination 
report is dated in September 1967.  The Board has 
acknowledged that service department records dated prior to 
November 1, 1967 are presumed to use the American Standards 
Associates (ASA) standard, rather than the current 
International Standards Organization (ISO) standard.  

In August 2009, VA obtained another opinion regarding the 
Veteran's hearing loss.  Unfortunately, the examiner failed 
to accurately note the Veteran's hearing acuity levels upon 
entrance and separation by failing to take into account the 
conversion from the ASA standard to the ISO standard, as 
directed in the Board's December 2007 remand.  The August 
2009 examiner noted that the threshold shift could be 
explained by the use of different calibration standards at 
entrance and separation, but noted that the Veteran's hearing 
was normal upon separation.  This is an erroneous statement 
of fact based on the record and the definition of normal 
hearing in Hensley.  

Based on the Veteran's date of examination, and the lack of 
annotation as to which standard was used on the test, the 
Board must assume that the September 1967 audiometric results 
were in ASA units.  The Veteran's entrance and separation 
audiometric results, as converted to ISO standards, are as 
follows:

November 1964 Entrance Examination Results 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
15
--
20
LEFT
10
5
5
--
50




September 1967 Separation Examination Results




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
--
20
LEFT
30
25
25
--
20


In Hensley v. Brown, 5 Vet.App. 155, 157 (1993) the Court 
held that the threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  Therefore, the Veteran's entrance examination 
report reflects that the Veteran's left ear hearing was not 
within normal limits at the 4000 Hz. level; his separation 
examination report reflects that the Veteran's bilateral 
hearing was not within normal limits at the 500 - 2000 Hz. 
levels. 

The Board also notes that the October 2009 VA examination 
report reflects that the claims file was not available for 
the examiner's review. 

The Board is obligated by law to ensure that the AOJ complies 
with its directives.  The Court has stated that compliance by 
the Board or the AOJ is neither optional nor discretionary.  
Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance. See Stegall v. West, 11 Vet. App. 268 (1998).  As 
noted above, the claims folder does not reflect that the AOJ 
substantially complied with the Board's directives set forth 
in December 2007.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements with the appropriate 
VA medical facility for a clinician of 
relevant expertise to provide a 
supplemental medical opinion in this case.  
The clinician should review the claims 
file, to include this remand, and should 
note such in the opinion.

The clinician should provide an opinion as 
to whether it is at least as likely as not 
(whether there is a 50 percent or greater 
probability) that the Veteran's current 
hearing loss disability is causally 
related to service, to include aggravation 
of a pre-existing left ear hearing loss at 
4000 Hz.  

The clinician must opine as to whether or 
not the audiometric findings on entrance 
examination in November 1964, when 
compared to the audiometric findings on 
separation examination in September 1967, 
as converted to ISO units (as noted 
above), constitute demonstration of a 
clinically significant change/worsening in 
hearing ability in service.  In this 
regard, the examiner is requested to note 
that the VA is bound by the holding in 
Hensley v. Brown, 5 Vet. App. 155, 157 
(1993) that a puretone threshold level 
above 20 decibels indicates some degree of 
hearing loss, and is not within the range 
of "normal hearing."

The clinician is requested to provide a 
complete rationale for his or her opinion, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.

2.  Thereafter, readjudicate the issue on 
appeal of entitlement to service 
connection for bilateral hearing loss 
disability, with consideration of all 
additional evidence received since 
issuance of the most recent supplemental 
statement of the case in January 2006.  If 
the benefit sought is not granted, issue a 
Supplemental Statement of the Case and 
afford the appellant and his 
representative an appropriate opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


